Investor Presentation April 2 Some of the statements contained in this presentation are “forward looking statements” within the meaning of Section 21Eof the Securities Exchange Act of 1934 and Section 27A of the Securities Act of 1933 that involve risks, uncertainties andassumptions with respect to us, including some statements concerning the transactions described in this presentation,future results, projected sector returns, plans, goals and other events which have not yet occurred. The forward lookingstatements contained in this presentation involve risks and uncertainties, including statements as to: §our future operating results; §our business prospects; §the general volatility of the securities markets in which we invest and the market priceof our common stock; §changes in our business strategy; §availability, terms and deployment of capital; §changes in our industry, interest rates, the debt securities markets or the general economy; §increased rates of default and/or decreased recovery rates on our investments; §increased prepayments of mortgages and other loans underlying our mortgage-backed or other asset-backedsecurities; §our expected financings and investments; §the adequacy of our cash resources and working capital; §changes in government regulations, tax rates and similar matters; §changes in generally accepted accounting principles by standard-setting bodies; §future margin reductions and the availability of liquid assets to post additional collateral; §availability of investment opportunities in real estate-related and other securities; and §the degree and nature of our competition. These forward looking statements are based on our current expectations, speak only as of the date of this presentationand are susceptible to a number of risks, uncertainties and other factors. Our actual results, performance andachievements may differ materially from any future results, performance or achievements expressed or implied by suchforward looking statements. Many important factors could affect our future results and could cause those results to differmaterially from those expressed in the forward looking statements contained in this presentation. Forward Looking Statement 3 (1) As of March 31, (2) As of December 31, At A Glance •A specialty finance REIT that invests in assets that generate long-term sustainable cash flows and that are funded withlong-term liabilities •NYSE: CRZ –market cap ~$220M –total assets: $2.5B •8% owned by parent company / management / directors 4 * As of December 31, Brookfield Asset Management Expertise Other SpecialtyFunds $7B Real Estate$40B Power$10B Timber &Infrastructure$7B CoreFixed Income $11B MBS/ABSFixed Income $11B Other$11B Partnered with Leading Investment Managers •Externally managed by subsidiaries ofBrookfield Asset Management (NYSE:BAM) –Approximately $95B
